internal_revenue_service number release date index number -------------------- --------------------------- --------------------------------------------------------------- ---------------- -------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-130651-11 date date legend taxpayer ------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- ----------------------------------------------------------- state a state b b c -------------- ------ ----------- ------ agreement ------------------ dear --------------- this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is a farmers’ cooperative organized as a cooperative association under the laws of state a taxpayer was established in ------- to assist owners of b to market their b the b owners taxpayer serves all possess the same goal - to derive a fair price when it comes time to sell their b most of the owners taxpayer serves are c plr-130651-11 farmers who use taxpayer to sell --------- and ----------c -------- when they are retired from the ------- taxpayer also serves owners who ------ and market other kinds of b in the beginning taxpayer had collection points allowing b to be taken by rail to the b market in ------------------taxpayer also marketed b by agreement starting in ------- ------- taxpayer began operating --------------------- today taxpayer operates ------------- -----------at --------- locations in state a and ----- in state b in addition taxpayer provides b owners with a variety of other services related to b production including financing through a wholly-owned subsidiary and risk management services taxpayer is organized on a federated basis taxpayer’s members are --- local cooperative ------------ associations referred to in this ruling as member associations with and through them taxpayer serves over ----------b owners each of whom is affiliated with and a patron of one of the member associations each member association serves its patrons members and nonmembers alike on a patronage basis so b owners marketing b through the member associations and taxpayer are collectively referred to as eligible patrons in ------- taxpayer marketed over dollar_figure----- million worth of b of these approximately dollar_figure----- million were b which taxpayer marketed by agreement and approximately dollar_figure----- million were b sold through taxpayer’s --------------------- taxpayer is organized as a cooperative corporation under the state a cooperative association act the act under the act cooperatives can be organized on a stock or nonstock basis taxpayer is organized with stock taxpayer is authorized to issue common_stock class a preferred_stock and class b preferred_stock taxpayer’s common_stock is its membership stock common_stock may be issued only to cooperative associations composed of b producers either as ------------- or ----------- articles of incorporation article vii sec_3 common_stock is not entitled to dividends articles of incorporation article vii sec_3 upon liquidation holders of common_stock are entitled to receive par_value dollar_figure per share and no more articles of incorporation article vii sec_3 the shares of class a preferred_stock are nonvoting holders are entitled to a noncumulative dividend of seven percent of par_value the amount originally paid for the stock upon liquidation holders of shares of class a preferred_stock are entitled to receive par_value and no more articles of incorporation article vii sec_1 these shares were issued over the years to raise capital necessary to finance taxpayer’s operations and are largely held by association members and eligible patrons the shares of class b preferred_stock are nonvoting holders are entitled to a noncumulative dividend equal to the prime rate le sec_25 basis points plr-130651-11 but not less than three percent and not more than seven percent of par_value upon liquidation holders of shares of class b preferred_stock are entitled to receive par_value and no more articles of incorporation article vii sec_1 these shares also have been issued to raise capital necessary to finance taxpayer’s operations and are largely held by association members and eligible patrons taxpayer is democratically controlled by its member associations and the members of the member associations which are referred to by taxpayer as the producer members taxpayer’s governance reflects the fact that it is a federated cooperative applying a simple one-member one-vote approach to the governance of federated cooperatives can sometimes lead to anomalous results particularly where some association members of a federated cooperative have significantly more members than other association members or do significantly more business with the federated cooperative than others while the act generally provides that each member of a cooperative will be entitled to one vote it also provides that in the case of a federated cooperative the articles may permit either or both a a member association to cast additional votes not exceeding a number equal to its membership and or b a cooperative whose member-patrons include other associations to base voting in whole or in part on a patronage basis section ------------ article vii sec_3 of taxpayer’s articles of incorporation provides that each association member shall have one vote plus additional votes as provided in the bylaws the bylaws provide for what taxpayer describes as look-through voting bylaw sec_2 provides that e ach common stockholder shall possess one vote the ‘member vote’ plus the number of votes as determined below the ‘look- through votes’ by reference to the individual members in good standing of the common stockholder the ‘producer members’ bylaw sec_2 then states with respect to each matter voted upon each common stockholder shall possess a number of look-through votes equal to the number of its producer member sec_1 who voted on such matter at a duly convened membership meeting held by such common stockholder prior to or contemporaneous with the district meeting to which the common stockholder is assigned the common stockholder shall cast each look- through vote in the same manner as the particular producer member cast such vote at the common stockholder’s meeting taxpayer has divided the territory it serves into ten districts bylaw sec_3 to encourage greater producer member participation taxpayer holds ten district annual for this purpose it is up to each of the association members to decide who its producer members are except no one may qualify as a producer member of an association member if he or she has not marketed at least one ------- of b through taxpayer in the prior months bylaw sec_2 producers are not permitted to be producer members of more than one association member bylaw sec_2 plr-130651-11 meetings each year instead of one centralized annual meeting bylaw sec_4 provides that the district meetings shall together constitute the annual membership meeting of taxpayer the producer members of taxpayer’s member associations in each district are invited to attend the district annual meeting and to vote at that meeting at these meetings the producer member votes become the member associations’ look-through votes each district elects one of the ten directors that make up taxpayer’s board with the association members the common stockholders in each district casting their member votes and with the producer member votes at that meeting becoming the association members’ look-through votes bylaw section matters subject_to vote of the entire membership at an annual meeting are also voted on at the district annual meetings with the producer member votes becoming the association members’ look-through votes bylaw sec_4 provides in determining whether a particular matter has received the requisite number of votes the votes cast at all of the district meetings shall be aggregated and such aggregate votes shall be the vote of the common stockholders this approach to voting also applies to any special meetings that may be called special meeting may be conducted either on a district or on a centralized basis bylaw section through this look-through vote mechanism taxpayer is democratically controlled by the persons it serves the act requires cooperatives to apportion and distribute their net_earnings on a patronage basis see section --------- sec_1 and of article viii of taxpayer’s articles of incorporation provide profits the cooperative shall be operated without profit the cooperative is obligated to its patrons member and non-members alike on a patronage basis or bases for all amounts if any received for agricultural products marketed and for supplies goods and services procured or services performed for patrons in excess of advances to patrons for products to be marketed the cost of supplies goods and services and a fair part of the general operating costs and expenses of the cooperative properly chargeable to each type of commodity or service including valuation reserves and dividends or interest on capital net_income it is the intention of the cooperative to operate in such manner that there will be no net_income but if in any year a net_income is realized it shall be distributed to the patrons members and non-members alike on a patronage basis plr-130651-11 a the cooperative may also establish and maintain such allocated reserves and revolving funds as may be provided for in the bylaws pursuant to the act and its articles of incorporation and bylaws taxpayer determines its net_earnings each year and pays patronage_dividends to its patrons for this purpose taxpayer considers that its patrons are its association members since taxpayer was originally established by its association members to assist them more effectively market the b of their patrons taxpayer pays its patronage_dividends based upon a single allocation unit allocating the earnings among the member associations based upon the dollar value of the b marketed for patrons of each member association for the year compared to the total dollar value of the b marketed for patrons of all of the member associations during the year for this purpose taxpayer counts the dollar value of all b marketed through taxpayer whether by ---------- or agreement the member associations are all cooperatives whose articles of incorporation and bylaws provide that they will allocate their net_earnings to their patrons on a patronage basis treating both members and nonmembers alike the member associations’ net_earnings include patronage_dividends they receive from taxpayer because all patrons of the member associations are eligible to share in patronage_dividends they are collectively referred to as eligible patrons in this ruling taxpayer pays its patronage_dividends to member associations in cash and patronage credits which are qualified as that term is used in subchapter_t of the code in the event of dissolution taxpayer’s articles of incorporation provide generally that assets will be distributed in the following order of priority first to pay all debts second to pay holders of class a preferred_stock an amount equal to the par_value plus any dividends then accrued but unpaid on such shares third to pay holders of class b preferred_stock an amount equal to the par_value and fourth to pay common stockholders and patronage credit holders an amount equal to par_value or face value as the case may be articles of incorporation article vii sec_1 c and e finally any remaining assets shall go to patrons on a patronage basis for the immediate past twenty fiscal years articles of incorporation article vii sec_3 taxpayer markets the b of the patrons of its association members in one of two ways - through -----------sales and through agreement sales about --- percent of the b that taxpayer markets are marketed through ---------- -- ----------- that taxpayer operates taxpayer operates both traditional ------------------------- and internet --------------------- plr-130651-11 taxpayer operates ----traditional ----------------------strategically located across state a and in ------------------ state b regularly scheduled ----------- are held at these markets a b owner that wishes to sell b at one of taxpayer’s --------------------- is responsible for shipping b to the market taxpayer receives the b at the ---------- facility ------ them and------------them taxpayer generates a dock-in slip acknowledging receipt of the b from the owner on consignment for marketing the b are then sold by public ---------- the b owners may set minimum prices that must be met before a sale can be consummated but they rarely do when the gavel falls the b is sold to the successful bidder who is responsible for arranging transportation from the ---------- site after the sale the b marketed through taxpayer’s --- --------------------- are consigned to taxpayer for sale while taxpayer is never the owner or the purchaser of the b sold at - ---------- it is responsible for paying the owners for the b and collecting amounts due from the purchasers taxpayer is regarded as a ------------------------------------------------------ under the federal ---------------------------------------- as such taxpayer is subject_to regulation by the ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------ taxpayer is required to register with --------- execute and maintain a reasonable bond as a measure of protection for b consignors and establish and maintain a separate bank account designated as custodial_account for -------------- proceeds this is a special trust account designed to ensure payment to consignors when consigned bare sold at ---------- taxpayer is required to pay the owners before the close of the next business_day following the day of the ---------- delivering to the owner a written account of such sale and a check for the net_proceeds the process is similar when b are sold by electronic ---------- except that the b are not shipped by the b owner to one of taxpayer’s ---------- facilities and consigned to taxpayer here as well ownership of the b being sold remains with the b owner until the sale as a ---------------------------------------------------------------taxpayer is required by ------ ----------to file a tariff schedule of its selling commissions and other charges there is a separate tariff schedule for each of taxpayer’s --------------------- in addition taxpayer’s member associations generally charge members a fee for their services which taxpayer collects on behalf of the member associations and remits to them the b owners are responsible for the costs of shipping the b to the ---------- facility and for any incidental charges that might be incurred related to their b taxpayer subtracts its service charge determined pursuant to the applicable tariff schedule the applicable member association fee any incidental_expenses and any applicable promotion program charges from the gross sale proceeds and pays the balance to the owner the b sold their weight the price per pound and the gross_proceeds are identified the various deductions described above are itemized the settlement plr-130651-11 statement then shows the net amount due to the owner the owner receives a check for that amount sales by ---------- are treated as consignment sales for federal_income_tax purposes as such they are not reported as purchases and sales by taxpayer on its federal_income_tax return rather they are treated as sales by the b owners to the purchaser of the b at the ---------- for ---------- sales taxpayer is providing a marketing service on a cooperative basis for its member associations and their patrons taxpayer is not currently treating the payments it makes to b owners for b sold at ---------- as per-unit retain allocations paid in money and does not propose to do so in the future those payments are not the subject of this ruling_request approximately --- percent of the b marketed through taxpayer are marketed by agreement agreement sales are sales where taxpayer markets b by purchasing the b and then reselling them accounting for any net profits realized on the sale on a cooperative basis in contrast to b sold by ---------- taxpayer becomes the owner of the b which are sold by agreement taxpayer is at risk if something happens to the b between the time it purchases them and the time they are sold and is responsible for their care and feeding taxpayer reports purchases and sales of b marketed by agreement as its purchases and sales for financial statement and tax_return purposes to the extent that any such b are on hand at year end they are reflected in taxpayer’s year-end inventory for financial statement and tax_return purposes while approximately-----percent of the b taxpayer handles are sold at ---------- some b owners prefer to sell their b by agreement rather than by ---------- the ----------- -------------------------------------------------------------------------------------------------------------------- are designed to result in prices that fairly value b by bringing together a number of potential purchasers who then engage in an open bidding process however many b owners are not comfortable with the uncertainty as to price that exists when b are put up for sale by ---------- owners who sell their b by agreement know the price they are going to be paid when they enter into an agreement to sell their b when taxpayer purchases b by agreement for marketing on a cooperative basis it is customary for the agreement between taxpayer and the seller to be evidenced by a settlement statement the settlement statement identifies important elements of the agreement between the parties - the number and kind of b being sold their weight the price per pound the gross_sales price any deductions and the net amount to be remitted to the seller the b that taxpayer markets by agreement are purchased from b owners that are all eligible patrons of one of the member associations these b are in turn sold by plr-130651-11 taxpayer to b producers dealers or processors either at one of the --------------------- or by agreement taxpayer does not charge a service or marketing fee when it markets b by agreement for an eligible patron of a member association but most of its member associations charge a fee for such sales taxpayer subtracts the member association fee from the check it sends to the patron and remits the fee to the member association taxpayer’s intention when it markets b by agreement is to earn a spread that at least covers its costs on such transactions any resulting net_earnings from such sales enter into the patronage_dividends for the year which taxpayer pays to member associations which they in turn take into account in their determination of patronage_dividends to be paid to eligible patrons the issue in this ruling is the characterization for purposes of subchapter_t of the code and sec_199 of the amounts referred to in this ruling as agreement b payments that taxpayer pays to b owners who are eligible patrons of its member associations with respect to b marketed through taxpayer by agreement because b purchased and resold in this manner are marketed on a cooperative basis for reasons set forth below taxpayer’s agreement b payments should qualify as per-unit retain allocations paid in money all persons marketing b by agreement through taxpayer are patrons of one of the member associations and because member associations pay patronage_dividends to all members members and nonmembers alike all are eligible patrons for purposes of this ruling the term agreement b payments does not include amounts which taxpayer remits to b owners who choose to market their b through one of the --------------------- that taxpayer operates in addition the term agreement b payments also does not include patronage_dividends paid to member associations of taxpayer with respect to b marketed for their patrons taxpayer does not operate on a pooling basis the b owners marketing b through taxpayer by ---------- receive the price determined by the ---------- process the b owners marketing their b through taxpayer by agreement receive the price negotiated with taxpayer what the negotiated price is depends upon market conditions at the time that negotiated price is determined without regard to the actual net_proceeds that taxpayer receives for marketing the b it purchases by agreement payments are made in cash by check and occur throughout the year as b owners sell b to taxpayer by agreement for marketing and are paid pursuant to the terms of their individual agreements with taxpayer after purchasing b by agreement taxpayer then markets the b in the manner that it judges will produce the best return as described above any net_earnings from marketing the b obtained by agreement enter into the patronage_dividends that taxpayer pays to its association members and thus enter into the patronage_dividends that association members pay to their eligible patrons plr-130651-11 for its fiscal_year ended --------------------------- taxpayer’s agreement b payments totaled approximately dollar_figure------million taxpayer has not yet paid its patronage_dividends for ------- it currently anticipates paying a patronage_dividend of approximately dollar_figure------ million to its member associations of which approximately percent will be paid in cash and the remainder will be paid in qualified written notices of allocation book credits taxpayer historically has treated agreement b payments made in cash as purchases for tax purposes and reported them on schedule a line of its form 1120-c taxpayer has not treated the agreement b payments made in cash as per- unit retain allocations paid in money and therefore has not reported them on schedule a line 4b of its form 1120-c taxpayer has reported the patronage_dividends paid to member associations as a patronage_dividend paid in money and qualified written notices of allocation on schedule h line sec_3a and sec_3b of its form 1120-c taxpayer has valued its b in inventory at year end at lower_of_cost_or_market for financial statement and tax purposes and so a portion of the payments it makes for b purchased by agreement has entered into its year-end inventory taxpayer has not added back agreement b payments in its sec_199 computations for prior years recent developments have caused taxpayer to reconsider how it should treat agreement b payments for purposes of its sec_199 computation taxpayer is seeking confirmation that agreement b payments that are paid in cash should be classified as per-unit retain allocations paid in money on receipt of this ruling taxpayer plans to change the reporting on its tax_return for agreement b payments reporting such payments on line 4b of schedule a of its form 1120-c rather than on line the agreement b payments will as in the past enter into the determination for tax purposes of taxpayer’s cost_of_goods_sold for tax purposes just as they did when reported as purchases there will be no impact on taxpayer’s b inventories because taxpayer will continue to value its b inventories at year end at the lower_of_cost_or_market for financial statement and tax purposes and will continue to treat agreement b payments as a cost for this purpose in addition taxpayer plans to treat agreement b payments as per-unit retain allocations paid in money for purposes of computing its sec_199 deduction commencing with its fiscal_year ended --------------------------- taxpayer does not intend to modify its articles of incorporation bylaws or any other documents in any manner to change the labels placed upon the agreement b payments taxpayer will make certain that it does not exclude or deduct any agreement b payments twice on its tax_return or add back any agreement b payments twice in its sec_199 computation taxpayer may retain all or a portion of its sec_199 deduction or it may pass all or a portion of that deduction through to its patrons plr-130651-11 subchapter_t cooperatives are permitted to exclude or deduct distributions to patrons that qualify as per-unit retain allocations or as patronage_dividends provided the distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend plr-130651-11 for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1_199-6 of the regulations provides that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in plr-130651-11 a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations it is an organization to which part i of subchapter_t applies ie it is a cooperative to which subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie b as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 and sec_1_199-6 which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when plr-130651-11 nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed taxpayer does not operate on a pooling basis the b owners can market b through taxpayer in one of two manners - by ---------- or by sell the b to taxpayer by agreement for marketing by taxpayer on a cooperative basis the amount that each b owner receives when he or she sells b to taxpayer for marketing depends upon which method the member chooses if the b is marketed by ---------- the owner receives the -- ---------- price less service fees for taxpayer and the member association and less any related expenses when taxpayer purchases b from the b owners by agreement for marketing on a cooperative basis the owners receive a negotiated price from taxpayer reflecting the conditions at the time taxpayer purchases the b the question presented in this ruling is whether the agreement b payments made by taxpayer to members for b qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this question determines who gets to include the agreement b payments in the sec_199 computation if the agreement b payments to members are per-unit retain allocations paid in money then they should be added-back in taxpayer’s sec_199 computation and not included in the members’ sec_199 computations if the agreement b payments to members are not per-unit retain allocations paid in money then they should not be added-back in taxpayer’s sec_199 computation but should be included in the members’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction taxpayer has never thought of its agreement b payments as per-unit retain allocations paid in money however taxpayer’s agreement b payments appear to meet the definition of per-unit retain allocations paid in money which are excludible or deductible under sec_1382 of the code the agreement b payments are made in cash so the paid in money requirement is met taxpayer’s agreement b payments also meet all the requirements of the definition of per-unit_retain_allocation contained in sec_1388 of the code which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron this meeting of the minds between the cooperative and the member or patron must be evidenced by clear and timely evidence showing that the payment was a per- plr-130651-11 unit retain allocation and not sale proceeds and subsequent consistent treatment of the payment as a per-unit_retain_allocation by the cooperative first taxpayer’s agreement b payments to a member are paid pursuant to an agreement that sec_1388 agreement is reached when the b are purchased and is evidenced by the settlement statement which taxpayer prepares and gives to the seller of the b along with the payment check the agreement required in sec_1388 of the code is an agreement between taxpayer and the member that the amount is a per-unit_retain_allocation and does not represent proceeds from a sale to the cooperative reporting_agreement b payments as per-unit retain allocations paid in money in box of form 1099-patr demonstrates that taxpayer and the member agreed to treat agreement b payments as per-unit retain allocations paid in money and not sales second taxpayer’s agreement b payments to a b owner are made with respect to products marketed for him namely the b delivered for marketing by taxpayer as described above taxpayer markets the b it acquires by agreement and association members share in taxpayers net_earnings from its marketing of each association’s patrons’ b in the form of patronage_dividends patrons then share in the earnings_of the member associations on a patronage basis third the amount of the agreement b payments to each member is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the year are neither known nor determinable while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact the fact that all members do not receive the same payments for their b ie that taxpayer does not pool does not mean that agreement b payments should not be treated as per-unit retain allocations paid in money in 619_f2d_718 8th cir the eighth circuit_court of appeals characterized payments to farm service’s poultry growers as per-unit retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm service the tax_court in 70_tc_145 described the formula as follows plr-130651-11 the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production whether or not taxpayer is pooling is a moot issue for purpose of this ruling because its agreement b payments will meet the definition of per-unit retain allocations paid in money in any event nothing in subchapter_t of the code limits the exclusion or deduction for per-unit retain allocations to cooperatives with pools sec_1_199-6 of the regulations provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the taxpayer cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the taxpayer in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated b is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit plr-130651-11 retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for the reasons described above taxpayer’s agreement b payments to members meet the definition of per-unit retain allocations paid in money the per-unit retains must be treated as such for all purposes of the code and are reported in box of form 1099-patr if properly treated as per-unit retain allocations paid in money then taxpayer will be entitled to disregard such payments in determining the amount of its sec_199 deduction accordingly we rule as requested that taxpayer’s agreement b payments constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for taxpayer’s agreement b payments no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
